Chief Judge HEDRICK
dissenting.
I dissent. I agree with the majority’s holding that the trial court’s findings of fact do not support the trial court’s conclusion of law construing the construction contract to require the use of fixed form construction methods. I do not agree that the trial court’s findings of fact compel this Court to order judgment for plaintiff.
The majority states, “Section 108-5 unequivocally states that ‘No change will be made in basis of payment for the construction items involved.’ ” Section 108-5 is not so broad. The section specifies that “[n]o change will be made in basis of payment for construction items involved nor in the completion date as a result of authorizing a change in methods or equipment under these provisions.” It is not clear from the trial court’s order whether the changes in construction methods authorized in the contract modification resulted in a change in the quality of the barrier rail called for in the contract. I am unable to determine from the trial court’s order whether the Department of Transportation accepted the slip formed barrier rails only because of the contract modification. I would therefore reverse and remand for further findings of fact.